Citation Nr: 1421548	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-40 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, claimed as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to May 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his service connection claim for degenerative joint disease of the right knee.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In a June 2011 decision, the Board reopened the claim on appeal and remanded the claim for service connection for further development.  There has been substantial compliance with the actions requested in the Board remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board notes that the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA).  In May 2010, before certification of the appeal to the Board, the Veteran revoked the power of attorney in favor of NCDVA, and indicated that he would like to represent himself.  Accordingly, the Board recognizes that the Veteran was pro se during much of this appeal.  Records indicate that the Veteran filed a VA Form 21-22a Appointment of Individual as Claimant's Representative in September 2013.  At that time, the Veteran designated the agent identified on the cover page as his representative.

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Virtual VA and VBMS) claims files associated with the Veteran's claim.  A review of the electronic claims files reveals that the Veteran appointed a private attorney as his representative in September 2013, as previously discussed.  The remainder of the documents in the electronic claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  There is no evidence or allegation that the Veteran's current right knee disability had its onset in, or is otherwise medically related to, service.

3.  Competent, persuasive evidence on the question of whether there exists a medical relationship between the right and left knee disabilities establishes that the right knee disability was not caused or worsened by the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis and meniscal tear of the right knee, claimed as secondary to degenerative arthritis of the left knee, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Thereafter, the claim was adjudicated in an August 2009 RO rating decision.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with both the paper and electronic claims file consist of service treatment records, post-service VA treatment records, and VA examination reports dated May 2007, February 2008, May 2009, and December 2011.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

As indicated in the introduction, the Board notes that there has been substantial compliance with the actions requested in the previous Board remand of June 2011.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  Pursuant to that remand, outstanding VA treatment records were obtained and an additional VA examination was conducted in December 2011, the report of which is on file.  

The Board finds that, while the previous May 2007 examination focused solely on the Veteran's left knee, the February 2008 examination, May 2009 examination and the subsequent July 2009 addendum opinion, and the more recent December 2011 VA examination are adequate for and pertinent to determination of the Veteran's claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The February 2011, July 2009, and December 2011 opinions were based On physical examination of the Veteran and a complete review of the claims file, and were supported by fully explained medical and factual bases.  Under these circumstances, the Board finds that no additional examination or opinion is needed to decide this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The Veteran contends that his degenerative joint disease of the right knee is caused by his service-connected degenerative joint disease left knee.

Service treatment records are negative for complaints, findings, or diagnoses regarding any right knee problems.

Post-service medical evidence includes VA treatment records dated from June 2006 to November 2006.  In June 2006, the Veteran sought treatment for his left knee.  These records reveal "mild problems on right" and the Veteran's complaints that the "other knee is hurting also."  On physical examination, the Veteran's right knee was noted as non-tender, no effusion, range of motion (ROM) full with mild crepitance.  In October 2006, treatment records indicate that the Veteran complained of right knee pain without effusion or redness.  Subsequent October 2006 treatment records document similarly described right knee pain with tenderness along the medial joint line.  VA treatment records also note that the Veteran has osteoarthritis of the knee, most likely bilaterally, worse on the left than the right.

In May 2007, the Veteran was afforded a VA joint examination in conjunction with his service connection claim for left knee arthritis.  The examination focused solely on the Veteran's left knee, and there are no indications of complaints or an examination regarding the Veteran's right knee.  No etiology opinion or diagnosis for the right knee was provided.

Subsequent May 2007 VA treatment records reflect that the clinical history of his right knee was reported as "mild crepitus right greater than left, some lateralization of the right knee, bilateral blotting, left knee swelling greater than right, negative anterior drawer sign, tenderness of medial joint space of the right knee, negative McMurray's, no warmth or erythema rule out degenerative joint disease."  The examiner noted that the x-ray revealed no fracture or definite joint effusion.  Bony mineralization was normal, and there was moderate cartilage narrowing and mild spurring in the medical compartment.  The impression was reported as "mild to moderate degenerative change in the medical compartment right knee, not as advanced as changes in the left knee examination of June 2006."  Treatment records document that the Veteran has long-standing osteoarthritis of both knees.

August 2007 VA treatment records document continued complaints of pain and an order for a right knee brace.  Pertinent findings regarding the knees include  crepitus bilaterally, left greater than right, and the physician noted the left knee appeared larger than right.  It was also noted that there was no erythema or warmth; that anterior and posterior drawer tests were negative bilaterally; and that Lachman's and McMurry's tests were negative bilaterally, without increased pain with varus/valgus stress bilaterally.  Knee strength was noted to be 5/5 bilaterally.  The physician noted the Veteran's complaints of bilateral knee pain, and that he had x-rays conducted in the past year consistent with moderate to severe osteoarthritis in the left and mild osteoarthritis on the right.

In February 2008, the Veteran was afforded a VA joints examination.  The examiner noted that he reviewed the Veteran's claims file.  The Veteran reported that, as of August 2007, he had right knee arthralgia, clicking, and popping.  He also reported that his right knee arthralgia was getting progressively worse.  There was no history of hospitalizations, surgery, trauma, or neoplasm of the right knee reported.  It was noted that the Veteran intermittently, but frequently, used a knee brace as an assistive aid for walking.  No constitutional symptoms or incapacitating episodes of arthritis were reported.  As for functional limitations on standing, it was noted that the Veteran was able to stand up for one hour.  As for Functional limitations on walking, it was noted that the Veteran was able to walk a quarter of a mile. There was pain and stiffness in the right knee, but no deformity, giving away, instability, weakness episodes of dislocation or subluxation, locking episodes, or effusion were found.  The condition reportedly affected his motion in both knees.  The Veteran also reported flare-ups of joint disease two to three times per week, and described the severity as "moderate."  The Veteran reported that the flare-ups caused the knee it to hurt when he walked, lasted for hours, and caused tenderness in his right knee.  The Veteran's weight-bearing joint was affected and his gait was described as normal.  There was no evidence of abnormal weight bearing.  

On examination, the Veteran's right knee active and passive flexion and extension were to 140 degrees, with no pain reported.  No additional limitation of motion on repetitive use was found.  No loss of bone or part of bone, inflammatory arthritis, or joint ankylosis was found.  The examiner determined that there was painful movement in the right knee.  No bumps consistent with Osgood-Schlatters disease were found.  Crepitation was found, but there were no masses found behind the knee.  It was noted that the Veteran's knee clicks or snaps, but no grinding, instability, patellar or meniscus abnormality, other tendon or bursa, or other knee abnormality was found.  The Veteran's sensation and strength of the bilateral lower extremities were found intact, with strength at 5/5 symmetrically.  The examination included the Veteran's May 2007 VA x-rays of the right knee.

The examiner diagnosed the Veteran with degenerative joint disease of the right knee.  He noted this disease has significant effects on the Veteran's occupational activities as it causes decreased mobility and pain.  He also noted that the Veteran's conditions has mild affects on his daily activities as it regards chores, shopping, exercise, sports, recreation and travelling.  No affects were found as it regards feeding, bathing, dressing, toileting, or grooming.  The examiner opined that the Veteran's right knee degenerative arthritis is not caused by or a result of left knee degenerative arthritis.  He further stated that left knee degenerative joint disease does not cause right knee degenerative joint disease.  

VA outpatient records dated in May 2008 indicate the Veteran's right knee ROM was to 115 degrees before pain.  No effusion was found, but the physician noted there was medial joint line tenderness and lateral joint tenderness.  Additionally, there was mild varus/valgus laxity.  Records also indicate moderate osteoarthritis in the right knee.

In May 2009, the Veteran was afforded an additional VA joint examination.  The examiner noted that the Veteran's claims file and medical records were reviewed.  The Veteran reported his daily pain a 6 out of 10 for his right knee, associated with intermittent swelling.  He reported no weakness, stiffness, heat, redness, instability, giving away, locking, fatigability or decrease in endurance.  He reported experiencing flare-ups two to three times per week after work.  Pain on the right is 8 out of 10.  Flare-ups reportedly lasted approximately six hours and were precipitated by going up and down ladders.  The Veteran reported utilizing bilateral braces.  There was no indication of surgery to the Veteran's right knee and he reported that he felt his right knee condition was secondary to his left knee condition.  No subluxation, dislocation, or inflammatory arthropathy was found.  Limitation was noted as standing longer than 20 minutes.  The Veteran was reportedly independent in activities of daily living.  It was note that he cannot drive more than one hour because it would cause pain to his knee.  No periods of incapacitation or prosthetic joints were found.  

On examination, the Veteran's right knee active and passive flexion was to 80 degrees, with pain at that same point.  There were no changes with repetition.  The Veteran's active and passive extension was to zero degrees, without pain, and there were no changes with repetition.  Lateral collateral and medial collateral ligaments were intact with 30 degrees of flexion and varus/valgus stress.  Anterior cruciate and posterior cruciate ligaments were intact with Lachman maneuver.  The medial meniscus and lateral meniscus were intact with McMurray maneuver.  No edema, effusion, instability, weakness, tenderness to palpation, redness, heat, abnormal movement, or guarding was found.  Some crepitus was noted, more to the right aspect of the knee than diffuse.  The examiner noted that the Veteran had a wide-based gait, secondary to his morbid obesity, and appeared to have a slight limp.  He reported the ability to walk 250 feet without fear of giving out.  No abnormal callosities to the feet or abnormal shoe wear were found.  

In July 2009, the RO obtained an addendum opinion regarding the May 2009 VA examination.  The examiner noted that the Veteran's right knee condition is less likely than not due to the left knee condition.  As rationale, the examiner stated that it is more likely due to obesity and his occupation, with natural progression over the past 16 years.

VA treatment records dated from September 2008 to March 2009 indicate the Veteran's continued complaints of knee pain and treatments by way of corticosteroid injections.  Treatment records dated November 2008 reveal that the Veteran's ROM was to 110 degrees with crepitus greater in the left knee than the right knee with no effusions.  Records dated March 2009 indicated that his ROM was to 110 degrees bilaterally with crepitus.  No effusions were found. 

Thereafter, September 2009 VA outpatient records include an opinion from a physician assistant which stated, "it is our opinion that the [Veteran's] right knee symptoms/osteoarthritis are related to his service-connected left knee osteoarthritis secondary to altered gait and overuse."

Subsequent VA treatment records, dated in March 2010 to October 2011, reflect the Veteran's ongoing complaints of knee pain and corticosteroid injections.  In March 2011 the Veteran' right knee extension was to 100 degrees.  Effusion and tenderness to palpation at the medial and lateral joint lines were found.  Lachman, post drawer, and anterior drawer tests were negative.  The examiner noted that the Veteran had good quad tone, and his varus/valgus were stable.  Similarly, VA treatment records dated in September 2011 reveal the Veteran's ROM for his bilateral knees was to 100 degrees.  Mild effusion, negative Lachmans, and negative post drawer were found.  The examiner also reported the bilateral knees were tender to palpation at the medical joint line, but not tender to palpation at the lateral joint line.

In December 2011, the Veteran was afforded a VA knee and lower leg conditions examination.  He noted the Veteran's diagnosis of right knee osteoarthritis.  The Veteran reported his right knee pain is an 8 out of 10 and constant.  The Veteran reported wearing bilateral knee braces when he leaves the house and a cane when he is at home.  No flare-ups were reported.  

On examination, right knee flexion was to 110 degrees, with pain at that point.  No hyperextension or painful motion on extension was found.  The Veteran was able to complete three repetitions with the same results on flexion and extension.  No additional limitations in ROM after repetitive-use testing or functional loss and/or functional impairment were found.  No tenderness or pain to palpation for the joint line or soft tissue was found.  The Veteran's right knee flexion strength, extension strength, anterior instability, posterior instability, and medial-lateral instability were all determined to be normal.  There no evidence or history of recurrent patellar subluxation/dislocation, and no evidence of shin splints, stress fractures, or other tibial and/or fibular impairment.  The examiner noted that the Veteran has had meniscal conditions or surgical procedures for a meniscal condition, and that the Veteran has a history of a meniscus condition which causes frequent episodes of joint pain in both knees.  The examiner noted that the Veteran had localized tenderness during palpation; however, crepitus was felt during palpation in both the knees.  No swelling was found.  The examiner noted that imagining studies of the knee had been performed and that degenerative changes or traumatic arthritis were documented in both knees.  The x-rays reportedly did not reveal patella subluxation or any other significant diagnostic test findings.  The examiner noted the Veteran's knee condition affects his ability to work.  

The examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner further stated that the Veteran's right knee osteoarthritis condition is less likely than not originated during the Veteran's military service, less likely than not caused secondary to service-connected left knee osteoarthritis, post-surgical status, and less likely than not permanently aggravated by service-connected left knee osteoarthritis, post-surgical status.  

In providing rationale for his conclusion, the examiner noted that the Veteran stated that his right knee was not injured or treated during his military service and that his right knee pain started in 2006.  He reported that the Veteran initially sought treatment for his knee in 2007.  The examiner also noted that there has been at least 14 years of symptom and treatment gap for the right knee since his release from service in 1993.  The examiner cited to the previous VA examinations and treatment records which indicated diagnoses and treatment for both the Veteran's knee conditions.  The examiner cited to WebMD Medical Reference to define osteoarthritis and delineate factors that may cause osteoarthritis, including joint overuse.  Joint overuse reportedly "increases the risk of developing osteoarthritis.  For example, people in jobs requiring repeated bending of the knee are at increased risk for developing osteoarthritis of the knee."  

Following a review of the definition and causes of osteoarthritis, the examiner stated that it is evident that the Veteran had no documented injury or treatment to the right knee during military service and that he has been doing electrician work since his release from service in 1993.  The Veteran reported that this job requires frequent squatting, kneeling, climbing up and down the ladder.  He also stated that osteoarthritis of one joint does not cause osteoarthritis in another joint, and osteoarthritis of the joints is a natural progression of the disease in the joints over a period of time.  The examiner concluded by reiterating that it is his medical opinion that the Veteran's right knee osteoarthritis less likely than not originated during his military service, is less likely than not caused by secondary to his service-connected left knee osteoarthritis, post-surgical status, and is less likely than not permanently aggravated by service-connected left knee osteoarthritis, post-surgical status.


III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases to include including arthritis (degenerative joint disease), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim on appeal must be denied.

In this case, the Veteran has not contended, and the evidence does not reveal, in-service complaints, findings, or diagnoses pertaining to the right knee.  While service treatment records show complaints of left knee pain throughout the Veteran's military service, these records are negative with regard to complaints pertaining to the right knee.  There also is no evidence or allegation that right knee arthritis was manifested during the first post-service year, that the Veteran experienced continuity of right knee symptoms during and since service, or that the right knee disability manifested years post service is otherwise medically-related to service. [Parenthetically, the Board further notes that, although not specifically claimed, consistent with this record, the December 2011VA examiner opined that a left knee disability did not originate in service (the only opinion to address in-service incurrence.]  

Rather, in this case, the Veteran has asserted his entitlement to service connection for right knee disability as secondary to his service-connected left knee condition, and the claim has been developed as one for secondary service connection. 

As noted, post-service VA treatment records document x-ray findings of mild to moderate degenerative change in the medial compartmental the right knee as early as May 2007.  Thereafter, VA treatment records continually report the Veteran's diagnosis of bilateral osteoarthritis and continuous complaints of knee pain.

The Board notes that the record contains conflicting medical opinions on the question of whether the Veteran's current right knee disability is related to his service-connected left knee disability.  On one hand, in September 2009, a physician assistant stated that the Veteran's "right knee symptoms/osteoarthritis are related to his service-connected left knee osteoarthritis secondary to altered gait and overuse."  On the other hand, the February 2008 opinion, July 2009 addendum opinion, and the December 2011 opinion explicitly state that the Veteran's current right knee disability is less likely than not related to the service-connected left knee.  The February 2008 examiner stated that left knee degenerative joint disease does not cause right knee degenerative joint disease.  Similarly, the July 2009 addendum opinion stated that the Veteran's right knee condition was less likely than not due to the left knee condition as it is more likely due to obesity and his occupation, with natural progression over the past 16 years.  Likewise, the December 2011 examiner stated that osteoarthritis in one joint does not cause osteoarthritis in another joint, pointed to the Veteran's occupational activities of frequent squatting, kneeling, climbing up and down the ladder, and noted that osteoarthritis is a natural progression of the disease in the joints over a period of time.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

While the September 2009 comment by a VA physician's assistant indicates that the Veteran's right knee condition is related to his service-connected left knee condition "secondary to altered gait and overuse," the Board notes that there is no indication that the author reviewed the claims file, or considered the Veteran's post-service occupational history.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  Significantly, moreover, while the examiner generally stated that the simply stated that the examiner did not specify how the two disabilities are related-i.e., whether the relationship is one of causation or aggravation, consistent with 38 C.F.R. § 3.310(a).. 

By contrast, the Board accepts as highly probative of the medical nexus question the February 2008 opinion, the July 2009 addendum opinion, and, in particular, the December 2011 VA opinion.  

The February 2008 VA examiner opined that the right knee degenerative arthritis is not caused by or the result of left knee arthritis.  By way of rationale, the examiner noted that left knee degenerative joint disease does not cause right knee degenerative joint disease.  The Board notes that the February 2008 examiner rendered this opinion after thoroughly reviewing the claims file, service medical records, post-service VA treatment records, and examining the Veteran.  

Similarly, in the July 2009 addendum opinion, a VA the examiner the Veteran in examiner stated that the Veteran's right knee condition is less likely than not due to the left knee condition.  In providing rationale, the examiner stated that the right knee impairment is more likely due to obesity and his occupation, with natural progression over the last 16 years.  The Board notes that this opinion is an addendum to the May 2009 VA examination report, wherein the examiner indicated that he reviewed the Veteran's claims file and his service treatment records.  Notably, the Veteran's claims file included the Veteran's post-service VA treatment records, previous VA examination, and the Veteran's lay statements.  

Consistent with the February 2008 opinion and July 2009 addendum opinion, the December 2011 VA examiner opined that the Veteran's right knee condition did not originate during the Veteran's military service, is not caused secondary to or permanently aggravated by the Veteran's service-connected left knee condition.  Significantly, this examiner explained in great detail the lack of in-service treatment or diagnosis for any right knee condition, the passage of time between the Veteran's military service and his first complaints of right knee pain, and the Veteran's post-service occupation, as electrician, which required frequent activity associated with causing osteoarthritis, as supported by the WebMD Medical Reference.  The examiner further stated that osteoarthritis in one joint does not lead to osteoarthritis in another joint, and that osteoarthritis is a natural progression of the disease in joints over a period of time.  Given the thoroughness of the opinion, to include clearly stated, fairly extensive rationale, the Board finds this opinion particularly persuasive. 

The Board acknowledges the Veteran's January 2011 assertion that "the RO disregarded 11 years of treatment at the Durham VAMC, and based its decision solely on two 15 to 20 minute C&P Examinations."  He further stated that "against the medical opinion of the treating physician, the C&P examiner only made a statement.  However, the Examiner did not discuss or consider the private medical evidence."  

While the Veteran clearly takes issue with the RO's handling of his claim, it is emphasized that all appeals that come before the Board are considered on a de novo basis.  In other words, all  medical and lay evidence of record has been considered by the Board in deciding the Veteran's claim.  Additionally, as discussed above, the reports of the February 2008 and May 2009 examinations, and the opinions contained therein, along with the July 2009 addendum opinion, and December 2011 examination report, are all deemed adequate to decide the Veteran's claim.  The examiners all reviewed the Veteran's claims file, which includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's lay assertions.  Thus, these opinions-particularly, the opinion of the most recent, December 2011 examiner-are simply deemed more persuasive than the cursory, unexplained, unsupported September 2009 notation by an examining VA physician's assistant.  As no other competent evidence has been presented or identified to support the claim-despite the fact that the Veteran has been given a number of opportunities to do so-the Board cannot even find that the evidence on the question of a secondary relationship between the knee disabilities is in relative equipoise. 

In short, competent, persuasive medical opinions of record addressing the etiology of current right knee disability preponderate against the Veteran's claim.

Furthermore, to whatever extent the Veteran attempts to establish, on the basis of his own assertions, that there exists a medical relationship between current right knee disability and his service-connected left knee disability, such attempt must fail.  Matters of diagnosis and etiology of the complex disabilities such as those at issue here are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's  right knee disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for right knee a right knee condition, claimed as secondary to service-connected left knee disability, must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative joint disease of the right knee, claimed as secondary to service-connected degenerative joint disease of the left knee, is denied


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


